Citation Nr: 1001746	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-20 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967 and from December 1967 to December 1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Newark, New Jersey.  In March 
2007 the Board remanded this claim for additional 
development.  This having now been completed, the case was 
returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and 
his claimed in-service stressors were not corroborated by 
service records or other credible evidence.

2.  The Veteran was not shown to have PTSD that is causally 
related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which the Court 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2002, 
prior to the initial adjudication of the claim appealed 
herein, that informed him what he needed to show in order to 
establish service connection for a claimed disability.  The 
letter also explained that VA requested copies of the 
Veteran's service treatment records and that it would make 
reasonable efforts to obtain other evidence on behalf of the 
Veteran if the Veteran sufficiently identified such evidence.  
A second December 2002 letter explained the stressor 
verification process to the Veteran and requested that he 
provide specific information about his claimed stressor(s).  

In March 2007 and May 2007, the Veteran was sent additional 
letters that provided more specific information regarding 
what he needed to show in order to support his claim and 
explained the respective duties of VA and the Veteran to 
obtain evidence in support of his claim.  These letters also 
adequately explained how VA assigns disability ratings and 
effective dates.  These letters were returned as 
undeliverable.  Therefore, another letter containing the same 
information was sent to a different address that was provided 
by the Veteran in April 2008 and this letter was not 
returned, nor has the Veteran or his representative contended 
that it was not received.  Thus, it may be presumed that this 
notice was received by the Veteran.  See, e.g., Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (noting that the 
presumption of regularity applies to the mailing of documents 
by VA).  The Veteran's claim was subsequently readjudicated 
in a November 2009 Supplemental Statement of the Case (SSOC), 
thereby curing any pre-decisional notice errors.  In any 
event, any error with regard to the provision of the notice 
required by Dingess is harmless in this case insofar as 
service connection is denied; therefore, no rating or 
effective date will be assigned. 

In addition to its duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including the Veteran's service treatment records, DD-214s, 
Record of Service, VA treatment records, and a written 
statement that was submitted by the Veteran.  A VA 
examination was also provided in connection with this claim.  

The Board notes that the March 2007 Board decision required 
VA to contact the Veteran to obtain more specific information 
about his claimed stressors and to attempt to obtain certain 
private substance abuse treatment records that were 
previously identified by the Veteran.  In an April 2008 
letter the Veteran was requested to provide more specific 
information about his alleged stressor(s), to identify any 
treatment that he received for PTSD, and to provide an up to 
date release authorizing VA obtain his private substance 
abuse treatment records.  The Veteran failed to respond to 
this letter although it was not returned as undeliverable.    
In May 2009 the Veteran was sent another letter requesting 
that he provide specific information about his claimed 
stressor(s).  The Veteran also did not respond to this 
letter.  In November 2009, a formal finding was made that 
there was insufficient information to send to the Joint 
Services Records Research Center (JSRRC) or other appropriate 
agency to attempt to corroborate the Veteran's claimed 
stressors.  

In regard to the above, the Board notes that "[t]he duty to 
assist is not always a one way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board finds that given the 
Veteran's failure to provide the requested information and 
authorization, no further assistance in this regard is 
required.  The Board also finds that VA substantially 
complied with its remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  See Dyment v. West, 13 Vet. 
App. 141, 146-147 (1999) (remand not required under Stegall 
where Board's remand instructions were substantially complied 
with). 

For the reasons set forth above, the Board finds that VA 
satisfied its duties pursuant to the VCAA in this case.  

II.  Service connection

The Veteran contends that he has PTSD as a result of his 
military service.  Specifically, the Veteran contends that 
while he was in Vietnam he was involved in an incident in 
which he mistakenly shot civilian women and observed a 
medical officer shoot an infant; that he saw someone's leg 
get blown off; and that he experienced mortar attacks.  He 
contends that these experiences caused him to develop PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for a disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation generally, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The 
requirement that a current disability exist is satisfied if 
the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
evidence linking current symptoms to an in service stressor, 
and credible supporting evidence that the claimed in service 
stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
see also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3)  There is 
also an exception to the requirement for verification of an 
in-service stressor in cases when the Veteran was diagnosed 
with PTSD during service and the claimed stressor is related 
to that service.  38 C.F.R. 3.304(f)(1).  These two 
exceptions to the stressor verification requirement are 
inapplicable to this claim insofar as the Veteran's claim is 
not based upon a personal assault and the evidence does not 
show that he was diagnosed with PTSD or any other psychiatric 
disorder during his service.  There is no record of any 
diagnosis or treatment for a psychiatric disorder in the 
Veteran's service treatment records.  He denied any nervous 
trouble, depression or excessive worry, or frequent or 
terrifying nightmares on a June 1969 report of medical 
history.  His psychiatric status was noted to be normal at 
his separation examination in December 1970.  

The Veteran's DD-214s indicate that his military occupational 
specialty (MOS) was dental specialist/dental assistant.  He 
served in Vietnam from August 1969 to August 1970 as a dental 
specialist and then as a dental surgical non-commissioned 
officer.  While in Vietnam he was initially assigned to the 
437th Dental Detachment and in February 1970 he was assigned 
to the 934th Medical Detachment.  The Veteran had a non 
combatant MOS and he was not awarded any decorations 
indicative of exposure to combat.  He was not, nor does he 
claim to have been, a POW.  Therefore, the exception to the 
stressor verification requirement for combat Veterans is 
inapplicable in this case and service connection for PTSD 
requires verification of the Veteran's alleged stressor.  38 
C.F.R. 3.304(f).

In a January 2003 written statement, the Veteran alleged that 
he and an unnamed medical officer were driving from Na Trang 
to Cam Rahn Bay when they observed two Vietnamese women 
carrying bundles and running towards them.  He alleged that 
they called for the women to stop but the women did not 
respond and the medical officer then ordered him to stop the 
women.  The Veteran alleged that he then shot and killed the 
women.  He then discovered that the bundles that the women 
were carrying were not bombs but rather babies.  One of the 
babies was still alive and the medical officer shot the 
infant.  They then buried the bodies and continued on their 
way.  The Veteran did not provide any additional information 
about this incident.  

The Veteran was provided a VA psychiatric examination in 
March 2003.  At that time he told the examiner that he killed 
women who had bombs strapped to their bodies, that he 
experienced mortar attacks, and that he saw a person's leg 
get blown off.  The Veteran denied any prior psychiatric 
treatment but endorsed symptoms including nightmares, 
flashbacks, depression, low energy, irritability, and 
hypervigilance.  The examiner diagnosed PTSD and 
polysubstance dependence in remission.  

The Veteran's claimed stressors cannot be verified.  With 
respect to the incident in which the Veteran allegedly shot 
two women, this type of incident is incapable of verification 
by research at the JSRRC or any other government agency 
insofar as records of civilian casualties in Vietnam were not 
kept.  The Veteran also did not allege that the incident was 
reported to anyone who could have recorded it and he did not 
provide any specifics about when it occurred or identify who 
was with him at the time.  Therefore, even if these types of 
records existed, the information provided by the Veteran is 
too general to enable a search therefore.

With respect to the remaining two stressors, despite VA's 
requests for more specific information, the Veteran failed to 
provide enough details to enable the RO to determine whether 
these events in fact occurred.  He did not provide any names, 
locations, or approximate dates of these alleged events.  As 
indicated in the RO/AMC's November 2009 formal finding of 
lack of information required to corroborate the Veteran's 
stressors, the information of record is insufficient to send 
to the JSRRC or any other appropriate agency to determine 
whether any records documenting the occurrence of these 
alleged events exist.  

Moreover, to the extent that the VA examiner's diagnosis of 
PTSD is suggestive of a nexus between the events reported by 
the Veteran and the events that he reported, the Board notes 
that "credible supporting evidence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence." Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
See also Cohen v. Brown, 10 Vet. App. 128, 145 (1997) ("An 
opinion by a mental health professional based on a post-
service examination of the Veteran cannot be used to 
establish the occurrence of the stressor.")  See, e.g. 

Insofar as this Veteran does not fall within an exception to 
the stressor verification requirement set forth in 38 C.F.R. 
3.304 and his claimed stressors cannot be verified service 
connection for PTSD is denied.  

The Board acknowledges that the Court recently held that a 
claim for service connection for PTSD must be deemed to 
include a claim for service connection for any psychiatric 
disorder that could be productive of the Veteran's symptoms.  
See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  In this 
case there is no evidence that the Veteran was diagnosed with 
a psychiatric disorder other than PTSD.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


